Citation Nr: 1503348	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating greater than 30 percent for service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.M. and J.W.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to March 1992.  He additionally had periods of active duty for training (ACTDUTRA) in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho, which continued a 30 percent rating for headaches.  In June 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge while at the RO.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected migraines are more disabling that reflected by the currently assigned 30 percent disability rating.  In support of this, his employer testified as to providing special accommodations at work due to his headaches, including scheduling and office accommodations.  He testified that he has been prescribed increased medications to address his symptoms and has submitted recent medical treatment records suggesting in June 2013 that he has migraine headaches 2 to 3 times a week, relieved by Zomig, but that he was not provided with an adequate amount of medication.  The same records from June 2013 are noted to also suggest that hormone therapy may help reduce the frequency and severity of headaches, but the records showing the outcome of such therapy are not associated with the claims folder.  

The Veteran has testified that his headache pathology has continued to increase in its severity.  The April 2010 VA examination, which is the most recent examination to address his headaches, is too remote in time to address the current severity of the Veteran's service-connected migraine headaches.  It appears that the Veteran had sought disability benefits from the Social Security Administration as there is an electronic record showing he had been denied such benefits in a May 2010 electronic inquiry.  However no medical records associated with this denial are of record and it is not clear whether the headache condition was a factor in this denial.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his migraine headaches should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that complete records from the SSA are included in the electronic record, to include all pertinent information considered by the SSA in adjudicating the Veteran's claim for SSA disability benefits, to include a complete copy of any administrative law judge decisions or other decisions.  (The search for records should include the paper VA claims file wherever it may now be kept.)  If necessary SSA should be contacted and asked to provide another copy.  If the records cannot be obtained after reasonable efforts have been made, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).   

2.  VA treatment records dated from April 2012 to present reflecting treatment for the Veteran's headaches should be obtained and associated with the Veteran's claims file.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected post traumatic migraine headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.  The examiner must identify all manifestations of the Veteran's migraine headaches.  The examiner must include a detailed history of the Veteran's headaches, to include the frequency and duration of episodes of migraines, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches result in economic inadaptability.  The examiner must address the employment lay witness statements, pay statements and testimony suggesting that the Veteran had missed significant time from work as a result of his migraine headaches.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life. A complete rationale for all opinions expressed shall be provided.  

4.  The agency of original jurisdiction will then review the Veteran's claims file, ensure that the above development actions have been completed in full, and that no other action is required. If further action is required, it must be undertaken prior to further claim adjudication.  

5.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




